In a consolidated action by the purchasers of seven newly constructed one-family homes, to recover damages for breach of warranty, the corporate defendant seller, by leave of the Appellate Term, appeals from so much of an order of the Appellate Term, dated and entered April 25, 1960, as affirmed, on the condition stated below, a judgment of the Municipal Court of the City of New York, Borough of Queens, Sixth District, entered May 14, 1959, in favor of plaintiffs, in the aggregate sum of $14,855, on a jury’s verdict after trial. The affirmance by the Appellate Term was on the condition that plaintiffs shall stipulate to reduce the several amounts of the judgment in their favor to $1,550 on each home, or to an aggregate sum of $10,850. Plaintiffs have complied with the condition by so stipulating. Order of the Appellate Term, insofar as appealed from, affirmed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur. j